     Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 1 of 29 Page ID #:1




 1   RACHEL KAUFMAN (CAL BAR NO. 259353)
     KAUFMAN P.A.
 2   400 NW 26th Street
 3   Miami, FL 33127
     Telephone: (305) 469-5881
 4   rachel@kaufmanpa.com
 5
     Attorney for Plaintiff and the Class
 6

 7
                    IN THE UNITED STATES DISTRICT COURT
 8                FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
      SLOANE ANGELL, individually on
10    behalf of all others similarly situated,
11                        Plaintiff,                 NO.

12          v.                                       CLASS ACTION COMPLAINT
13    REALTY ONE GROUP, INC., a
      California corporation,                              JURY DEMAND
14
                          Defendant.
15

16         This case addresses a disturbing trend whereby real estate companies such as
17
     Defendant Realty One Group, Inc. direct their real estate agents to cold call and
18

19
     text message consumers without consent violating the Telephone Consumer

20   Protection Act. Plaintiff Sloane Angell (“Plaintiff Angell” or “Angell”) brings this
21
     Class Action Complaint and Demand for Jury Trial against Defendant Realty One
22

23   Group, Inc. (“Defendant,” “Realty One Group,” or “Realty One”) to stop Realty

24   One Group from directing its agents to violate the Telephone Consumer Protection
25
     Act (“TCPA”). These calls and texts are sent using an autodialer without the
26

27   written consent of the consumer required by the TCPA. As a result, Plaintiff seeks

28
     Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 2 of 29 Page ID #:2




 1 to obtain injunctive and monetary relief for all persons injured by Realty One

 2 Group’s telemarketing scheme. Plaintiff, for this Complaint, alleges as follows

 3
     upon personal knowledge as to himself and his own acts and experiences, and, as
 4

 5 to all other matters, upon information and belief, including investigation conducted

 6 by his attorneys.

 7
                                          PARTIES
 8

 9         1.     Plaintiff Sloane Angell is a resident of Los Angeles, California.
10         2.     Defendant Realty One Group is a California corporation
11
     headquartered at: 23811 Aliso Creek Rd., Suite 181, Laguna Niguel, California.
12

13 Defendant conducts business throughout California and the United States.

14                            JURISDICTION AND VENUE
15
           3.     This Court has federal question subject matter jurisdiction over this
16

17 action under 28 U.S.C. § 1331, as the action arises under the Telephone Consumer

18 Protection Act, 47 U.S.C. §227 (“TCPA”).

19
           4.     This Court has personal jurisdiction over Defendant and venue is
20

21 proper in this District under 28 U.S.C. § 1391(b) because Defendant has its

22
     headquarters in this District and because the wrongful conduct giving rise to this
23
     case was directed from and/or to Plaintiff while he was residing in this District.
24

25               THE TELEPHONE CONSUMER PROTECTION ACT
26
           5.     The TCPA makes it unlawful “to make any call (other than a call
27
                                 CLASS ACTION COMPLAINT
28                                         -2-
     Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 3 of 29 Page ID #:3




 1 made for emergency purposes or made with the prior express consent of the called

 2 party) using an automatic telephone dialing system or an artificial or prerecorded

 3
     voice … to any telephone number assigned to a … cellular telephone service.” See
 4

 5 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA provides a private cause of action to

 6 persons who receive calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C.

 7
     § 227(b)(3).
 8

 9         6.       According to findings by the Federal Communication Commission
10 (“FCC”), the agency Congress vested with authority to issue regulations

11
     implementing the TCPA, such calls are prohibited because, as Congress found,
12

13 automated or prerecorded telephone calls are a greater nuisance and invasion of

14 privacy than live solicitation calls, and such calls can be costly and inconvenient.

15
           7.       The FCC also recognized that “wireless customers are charged for
16

17 incoming calls whether they pay in advance or after the minutes are used.” In re

18 Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, CG

19
     Docket No. 02-278, Report and Order, 18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).
20

21         8.       While “prior express consent” is required for all automated and
22
     prerecorded calls, in 2013, the FCC required “prior express written consent” for all
23
     such telemarketing calls to wireless numbers and residential lines. Specifically, it
24

25 ordered that:

26

27
                                  CLASS ACTION COMPLAINT
28                                          -3-
     Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 4 of 29 Page ID #:4




 1         [A] consumer’s written consent to receive telemarketing robocalls must
           be signed and be sufficient to show that the consumer: (1) received
 2         “clear and conspicuous disclosure” of the consequences of providing
 3         the requested consent, i.e., that the consumer will receive future calls
           that deliver prerecorded messages by or on behalf of a specific seller;
 4         and (2) having received this information, agrees unambiguously to
 5         receive such calls at a telephone number the consumer designates.[] In
           addition, the written agreement must be obtained “without requiring,
 6         directly or indirectly, that the agreement be executed as a condition of
 7         purchasing any good or service.[]”
 8 In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of

 9
     1991, 27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).
10

11         9.     “Telemarketing” is defined as “the initiation of a telephone call or
12 message for the purpose of encouraging the purchase or rental of, or investment in,

13
     property, goods, or services, which is transmitted to any person.” 47 C.F.R. §
14

15 64.1200(f)(12).

16         10.   When Congress enacted the TCPA in 1991, it found that telemarketers
17
     called more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).
18

19         11.   By 2003, telemarketers were calling 104 million Americans every
20
     day, abetted by the proliferation of new and more powerful autodialing technology.
21
     In re Rules and Regulations Implementing the TCPA of 1991, 18 FCC Rcd. 14014,
22

23 ¶¶ 2, 8 (2003).

24
           12.   Unfortunately, the problems Congress identified when it enacted the
25
     TCPA have grown only worse in recent years.
26

27
                                CLASS ACTION COMPLAINT
28                                        -4-
     Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 5 of 29 Page ID #:5




 1         13.   “Robocalls and telemarketing calls are currently the number one

 2 source of consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls

 3
     (July 22, 2016), https://www.fcc.gov/news-events/blog/2016/07/22/cutting-
 4

 5 robocalls (statement of FCC chairman).

 6         14.   “The FTC receives more complaints about unwanted calls than all
 7
     other complaints combined.” Staff of the Federal Trade Commission’s Bureau of
 8

 9 Consumer Protection, In re Rules and Regulations Implementing the Telephone

10 Consumer Protection Act of 1991, Notice of Proposed Rulemaking, CG Docket

11
     No. 02-278, at 2 (2016),
12

13 https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-

14 ftc-bureau-consumer-protection-federal-communications-commission-

15
     rulesregulations/160616robocallscomment.pdf.
16

17         15.   According to a respected robocall watch site, robocalls have increased
18 by a whopping 494% in a four year span: from 8.9 billion in the last three quarters

19
     of 2015 to 43 billion in the same nine months of 2019. See YouMail Robocall
20

21 Index, Historical Robocalls by Time, available at

22
     https://robocallindex.com/history/time/ (accessed March 5, 2020).
23
           16.   Of the 58.5 billion robocalls made in 2019, YouMail reports that over
24

25 half of these calls—56%—were scam calls, spoofed calls, or telemarketing calls.

26
     Id.
27
                                CLASS ACTION COMPLAINT
28                                        -5-
     Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 6 of 29 Page ID #:6




 1          17.   Encouraging people to hold telemarketers accountable on behalf on

 2 their fellow Americans, the TCPA provides a private cause of action to persons

 3
     who receive such calls. 47 U.S.C. § 227(b)(3).
 4

 5                              COMMON ALLEGATIONS
 6          18.   Realty One Group is a real estate brokerage in 35 States throughout
 7
     the U.S.1
 8

 9          19.   Realty One Group is directly involved in the business development of
10 each of its realtors, providing its realtors with Realty One training, coaching,

11
     technology and 24/7 support.
12

13          20.   As one Realty One “Top Producer” stated in a video produced by
14 Realty One “Lead generation is the heart of our business…even though we are

15
     called realtors or sales persons…the bottom line is that we are lead generators.” 2
16

17          21.   An essential part of Realty One Group’s marketing plan involves cold
18 calling consumers to generate leads for their real estate services.

19
            REALTY ONE GROUP’S 2019 BUSINESS PLANNING GUIDE
20

21          22.   On its main website RealtyGroupOne.com, Realty One Group
22
     provides potential new Realty One Group realtors with its 2019 business planning
23
     guide. 3
24

25
     https://one.zone/public/dashboard/#BusinessTechnology
     1
26   https://www.youtube.com/watch?v=nluFcaTOGM4
     2

27
   3
     https://www.realtyonegroup.com/unbrokerage/
                                 CLASS ACTION COMPLAINT
28                                         -6-
     Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 7 of 29 Page ID #:7




 1         23.   The business planning guide is also provided by franchisees to

 2 potential new realtor recruits.4

 3
           24.   This is the Realty One Group 2019 Business Planning Guide:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
                                                                             5
21

22

23

24

25   https://www.facebook.com/realtyonegroupcoastal/photos/do-you-have-a-
     4

   business-plan-for-2019-a-strategy-to-to-advance-in-our-market-
26 shif/1352616731540214/

27
   5
     https://simplebooklet.com/publish.php?wpKey=hbnipQHp4PXNfDXzyfCCk6#!
                                CLASS ACTION COMPLAINT
28                                        -7-
     Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 8 of 29 Page ID #:8




 1             25.   The Business Planning Guide includes the following business

 2 planning tips from Defendant Realty One Group to its realtors:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                                                                 6

24

25

26
     6
27       Id.
                                   CLASS ACTION COMPLAINT
28                                           -8-
     Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 9 of 29 Page ID #:9




 1         26.    Realty One Group’s Business Planning Guide instructs agents to

 2 “Always prospect” and to carry forward that agenda to “Create a daily schedule”

 3
     that includes “All forms of prospecting” including “cold calling.”
 4

 5         27.    In the Business Planning Guide, Realty One Group clearly defines
 6 prospecting as cold calling, open houses, door knocking, for sale by owner

 7
     (“FSBO”), expired listings and talking to people daily about real estate.
 8

 9    REALTY ONE GROUP DIRECTS REALTORS TO PLACE COLD CALLS
                 THROUGH ITS COACHING MATERIALS
10

11         28.    Realty One Group posted the leadership coaching materials of their
12 “Coaching Agents To Success – Leadership Coaching” on its main website

13
     RealtyOneGroup.com:
14

15

16

17

18

19

20

21

22

23                                                               7

24

25
     7
26 https://www.realtyonegroup.com/ONECoaching/docs/CoachingAgentstoSuccess_

27 ONECoachingWorkbook.pdf
                        CLASS ACTION COMPLAINT
28                                -9-
 Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 10 of 29 Page ID #:10




 1         29.     As of April 1, 2020, “Coaching Agents To Success” is still available

 2 for download at RealtyOneGroup.com/ONECoaching/.

 3
           30.     “Coaching Agents To Success” is a course presented by Realty One
 4

 5 Group to coach Realty One realtors (and brokers who can then coach their agents)

 6 to generate more business, in essence directing them to follow a proven blueprint

 7
     to sell more homes.
 8

 9         31.     In the course workbook, Realty One directs agents to re-contact “cold
10 leads” and set aside a few hours daily for making phone calls:

11

12

13

14
                                                                              8
15

16

17         32.     In an article written and published by the Realty One Group, the
18
     Realty One Group lists “cold calling” as one way for agents to “drive higher
19
     revenues.”9
20

21         33.     In a Realty One training program hosted by Realty One for Realty
22
     One agents entitled “ONE Talks: Revealed: Secretes to Listing Mastery” the
23

24

25
     8
     Id. (page 35)
26   https://blog.realtyonegroup.com/20137118-income-producing-activities-to-
     9

27 increase-your-real-estate-revenue/
                                 CLASS ACTION COMPLAINT
28                                         -10-
 Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 11 of 29 Page ID #:11




 1 trainers for Realty One teach a systemized approach to generate more seller side

 2 listings for Realty One real estate agents, specifically to implement an expired and

 3
     FSBO (for sale by owner) system to generate leads (which means cold calling
 4

 5 consumers without consent. In the Realty One trainers own words from their

 6 “Listing Mastery Self-Assessment” provided to Realty One agents “expired listings

 7
     are a definite opportunity. Integrate a solid expireds program into your marketing
 8

 9 and prospecting plan.”
                            10 11
                                    RealtyOne even provided a workbook for realtors to
10 follow to implement their listing mastery plan which includes calling consumers

11
     they have no consent from.
12

13

14

15

16

17

18

19

20

21

22

23

24

25
     10
          https://www.realtyonegroup.com/ONETalks/docs/Listing_Self_Assessment.pdf
26   11
          https://www.youtube.com/watch?v=WVWHmApQpSI&t=823s
27
                                    CLASS ACTION COMPLAINT
28                                            -11-
 Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 12 of 29 Page ID #:12




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24         34.   The Realty One trainers go on to instruct Realty One agents how to
25
     obtain the expired leads by specifically instructing them to purchase leads from
26

27
     companies like TheRedx.com which mine expired listings and append cell phone
                                CLASS ACTION COMPLAINT
28                                        -12-
 Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 13 of 29 Page ID #:13




 1 numbers to the properties and sell them to agents to cold call them using the RedX

 2 autodialer system. The following instruction is written in the workbook provided to

 3
     the Realty One agents and instructed by the trainers to the Realty One agents.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
                                                                                12
18

19            REALTY ONE GROUP DIRECTS REALTORS TO USE SYSTEMS
20            LIKE REDX THAT GENERATE COLD CALLING LISTS OF
               CONSUMERS TO BE CALLED USING AN AUTODIALER
21

22           35.   In the “Coaching Agents to Success” workbook, Realty One Group

23 directs realtors to contact consumers from expired lists and FSBO leads:

24

25

26

27
     12
          https://www.realtyonegroup.com/ONETalks/docs/ONETalk-ListingMastery.pdf
                                CLASS ACTION COMPLAINT
28                                        -13-
  Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 14 of 29 Page ID #:14




 1

 2

 3

 4

 5

 6

 7
                                                                                13
 8

 9            36.   Realty One Group then goes on to specifically suggest that its realtors
10
     use RedX, a lead generation system that generates leads for consumers with
11
     expired lists and FSBO’s.
12

13            37.   The problem inherent in pursuing expired and FSBO leads is that such
14
     leads are contacted without the consent of the consumer.
15

16
              38.   RedX is a subscription service for real estate agents that sells real

17 estate agents lists of real estate leads based on expired listings and FSBO listings.

18
     For expired listings, RedX associates phone numbers to those expired listings, and
19

20 provide agents with an automatic telephone dialing system to call those leads, even

21 though the realtor has no consent to call the consumer.

22
              39.   The leads established by RedX are aggregated from expired listings,
23

24 FSBO’s, old expired leads, and pre-foreclosure leads. State-of-the-art technology

25

26
     13
27        Id. (page 35)
                                   CLASS ACTION COMPLAINT
28                                           -14-
  Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 15 of 29 Page ID #:15




 1 is used to “take additional steps to deliver the highest quality and quantity of owner

 2 contact information including cell phone numbers.” 14 RedX generates multiple

 3
     phone numbers (including cell phone numbers and other numbers listed on the
 4

 5 DNC) for each lead to ensure that the real estate agent calling a particular lead has

 6 the best chance of reaching the client by calling all possible numbers associated

 7
     with the owner of the expired listing.
 8

 9           40.   In addition to providing phone numbers, RedX provides its
10 subscribers with an autodialer to call those leads in rapid succession to cycle

11
     through as many leads as possible.
12

13           41.   RedX funnels all of the leads it generates into what it calls the Vortex.
14 These leads are then automatically loaded into the “Storm Dialer” provided by

15
     RedX which lets agents autodial all leads at the click of a button:
16

17

18

19

20

21

22

23

24                                                                    15

25

26   14
          https://www.linkedin.com/company/landvoice/
27
     15
          https://www.theredx.com/
                                  CLASS ACTION COMPLAINT
28                                          -15-
 Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 16 of 29 Page ID #:16




 1           42.   Realty One Group also ensures that its regional managers provide

 2 consistent training and coaching to its realtors, which includes the importance of

 3
     cold calling consumers and the use of systems like RedX.
 4

 5           43.   Damon Caldwell is a regional manager and corporate broker for the
 6 Realty One Group. In his Linkedin profile, Caldwell states that he trains, coaches

 7
     and leads real estate professionals.
 8

 9

10

11

12

13

14

15

16

17

18

19

20
                                                                                        16
21

22

23

24

25

26

27
     16
          https://www.linkedin.com/in/damoncaldwell/
                                 CLASS ACTION COMPLAINT
28                                         -16-
  Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 17 of 29 Page ID #:17




 1         44.   Caldwell receives continual training and support from Realty One

 2 Group himself. On August 14, 2019, Caldwell posted on his Facebook page that he

 3
     attended Realty One Group’s leadership retreat that is called Base Camp.17
 4

 5         45.   Base Camp is an annual event Realty One Group hosts for its business
 6 leaders in which leaders, such as the regional managers receive additional training

 7
     and guidance. This is the Realty One Group description for Base Camp:
 8

 9

10

11

12

13

14

15
                                                                                  18
16

17

18

19                                                                                     19

20

21
           46.   Caldwell’s Facebook page gives full insight into the training that

22 Caldwell provides, showing that Caldwell directs realtors to engage in cold calling

23
     specifically using RedX.
24

25
      https://www.facebook.com/caldwelldamon/posts/10156631611001747
     17
26    https://www.eventbrite.com/e/basecamp-2019-tickets-60791480956
     18

27
   19
      https://www.youtube.com/watch?v=byrThqwlQIM
                                CLASS ACTION COMPLAINT
28                                        -17-
 Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 18 of 29 Page ID #:18




 1              47.   On February 25, 2019, Caldwell posted “5 Uncomfortable Things to

 2 Try (That Work If You Try Them) on his Facebook page:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14                                                                                   20

15
     As the above image shows, Caldwell encourages realtors to pursue consumers with
16

17 expired listings, which are inherently calls made without consent, and Caldwell

18 specifically instructs realtors to use RedX stating, “REDX GeoLeads is how this

19
     top prospector gets listings in any neighborhood.”21
20

21          REALTY ONE GROUP DIRECTS ITS REALTORS TO PLACE
          AUTODIALED CALLS AND SEND AUTODIALED TEXT MESSAGES
22

23              48.   In directing its agents to use RedX, Realty One Group is also directing
24

25
     20
          https://www.facebook.com/caldwelldamon/posts/5-uncomfortable-things-to-try-
26 that-work-if-you-try-themtry-a-new-lead-type-list-/10156275526241747/
     21
27        Id.
                                    CLASS ACTION COMPLAINT
28                                            -18-
 Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 19 of 29 Page ID #:19




 1 agents (or at the very least ratifying their conduct) to use an autodialer to place

 2 calls to consumers. It has already been established that RedX includes the Storm

 3
     Autodialer.
 4

 5         49.     Realty One Group also directs its realtors to use other autodialer
 6 systems as part of their lead generation such as the CINC platform, which is a

 7
     customer relationship manager system with a built in autodialer to make
 8

 9 autodialing and auto-text messaging campaigns.

10         50.     In fact, Realty One Group provides training on how its realtors can
11
     use the CINC platform.
12

13

14

15

16

17

18

19

20

21

22

23                                                                                       22

24

25

26   https://www.eventbrite.com/e/realty-one-group-cinc-training-tickets-
     22

27 71529289029
                                  CLASS ACTION COMPLAINT
28                                          -19-
  Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 20 of 29 Page ID #:20




 1           51.   Realty One Group even enters into an agreement with CINC as a

 2 sponsor for Realty One Group events, such as the 2019 Base Camp Leadership

 3
     Retreat.23
 4

 5           52.   The CINC platform includes an autodialer that can be used for both
 6 calling and for sending out text messages en masse.

 7
             53.   The CINC autodialer enables the realtor to place autodialed calls to
 8

 9 lists of consumers, calling those consumers without the need for human

10 intervention once the autodialer has been activated:

11

12

13

14

15

16

17

18

19

20
                                                                                          24
21

22           54.   CINC also states that “You can also send out texts to mass leads.”
23

24

25

26   23
          https://www.youtube.com/watch?v=SHA9mCqyAac
27
     24
          https://vimeo.com/299728976
                                 CLASS ACTION COMPLAINT
28                                         -20-
  Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 21 of 29 Page ID #:21




 1

 2

 3

 4

 5

 6

 7                                                                                        25

 8
             55.   By directing its realtors to use CINC, Realty One Group is ratifying
 9

10 its agents using an autodialer to place autodialed calls and texts.

11           56.   Current employees of Defendant Realty One Group even admit that
12
     they are directed to make cold calls using an autodialer. One employee states
13

14 “Telemark prospective clients and businesses through cole resources & auto dialer

15 database.” 26

16
                         PLAINTIFF ANGELL’S ALLEGATIONS
17

18 At Realty One Group’s Direction, Realty One Group Realtors Texted Plaintiff
     Angell’s Cell Phone Number Without His Consent Using An Autodialer
19

20           57.   On October 6, 2019, Plaintiff Angell received an autodialed text
21
     message on his cell phone from a Realty One Group realtor using phone number
22
     310-735-3330, stating:
23

24           “Serious about selling a property in Santa Monica? Hi Baze & Vannie here,
             we pay top dollar & will close quickly. Text/Call 310-735-3330 for a quick
25

26   25
          Id.
27
     26
          https://www.indeed.com/cmp/Realty-One-Group/reviews?start=80
                                 CLASS ACTION COMPLAINT
28                                         -21-
 Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 22 of 29 Page ID #:22




 1           offer. Refer someone who is seriously selling their house get $1000 upon
             closing. Reply NO to opt-out.”
 2

 3           58.   Angell was not looking to purchase or sell a property.

 4           59.   Angell believes the text message was sent using an autodialer due to
 5
     its generic nature and ability to opt-out using “NO.”
 6

 7           60.   310-735-330 is registered to Jason Bazemore:
 8

 9

10

11

12

13

14

15

16

17                                                                           27

18

19
             61.   310-735-3330 is also shown on the Realty One Group website as

20 belonging to Jason Bazemore:

21

22

23

24

25

26

27
     27
          https://premium.whitepages.com/phone/1-310-735-3330
                                 CLASS ACTION COMPLAINT
28                                         -22-
 Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 23 of 29 Page ID #:23




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
                                                                                     28
13

14           62.   Bazemore is a Realty One Group realtor working out of the
15
     Summerlin office, where Bazemore’s name is also shown.29
16

17           63.   Damon Caldwell, a regional manager for Realty One Group directed

18 posts on his Facebook page specifically addressing the Summerlin office, directing

19
     agents to engage in cold calling including the use of text messages.
20

21           64.   It is clear that Bazemore has followed the direction provided by the
22 Realty One Group and its regional manager Damon Caldwell, as Plaintiff Angell

23
     received an unsolicited, autodialed text message checking to see if Angell wanted
24

25

26   28
          https://www.realtyonegroup.com/realestateagent/jason-bazemore-5871799
27
     29
          https://www.realtyonegroup.com/offices/summerlin-5864886
                                 CLASS ACTION COMPLAINT
28                                         -23-
  Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 24 of 29 Page ID #:24




 1 to sell a property and encouraging Angell to refer Realty One Group to other

 2 consumers that wish to buy/sell a property.

 3
           65.    Plaintiff Angell has never provided his cellular phone number, or any
 4

 5 phone number to Realty One Group, or otherwise consented to any Realty One

 6 Group realtor placing solicitation telephone calls or sending solicitation text

 7
     messages to his cell phone number using an autodialer.
 8

 9         66.    The unauthorized text message sent by Realty One Group harmed
10 Plaintiff Angell in the form of annoyance, nuisance, and invasion of privacy, and

11
     disturbed the use and enjoyment of his cell phone, in addition to the wear and tear
12

13 on the phones’ hardware (including the phones’ battery) and the consumption of

14 memory on the phone.

15
           67.    Seeking redress for these injuries, Plaintiff Angell, on behalf of
16

17 himself and a Class of similarly situated individuals, brings suit under the

18 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq., which prohibits

19
     unsolicited autodialed text messages to cellular telephones.
20

21                                CLASS ALLEGATIONS
22
              Class Treatment Is Appropriate for Plaintiff’s TCPA Claims
23

24         68.    Plaintiff Angell brings this action pursuant to Federal Rules of Civil
25 Procedure 23(b)(2) and 23(b)(3) and seeks certification of the following Class:

26

27
                                 CLASS ACTION COMPLAINT
28                                         -24-
  Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 25 of 29 Page ID #:25




 1         Autodialed No Consent Class: All persons in the United States who
           from four years prior to the filing of this action through class
 2         certification (1) at least one of Defendant’s realtors called/texted, (2)
 3         the person’s cellular telephone number, (3) using the same dialing
           system used to call/text Plaintiff.
 4

 5         69.    The following individuals are excluded from the Class: (1) any Judge

 6 or Magistrate presiding over this action and members of their families; (2)

 7
     Defendant, its subsidiaries, parents, successors, predecessors, and any entity in
 8

 9 which Defendant or its parents have a controlling interest and their current or

10 former employees, officers and directors; (3) Plaintiff’s attorneys; (4) persons who

11
     properly execute and file a timely request for exclusion from the Class; (5) the
12

13 legal representatives, successors or assigns of any such excluded persons; and (6)

14 persons whose claims against Defendant have been fully and finally adjudicated

15
     and/or released. Plaintiff Angell anticipates the need to amend the Class definitions
16

17 following appropriate discovery.

18         70.    Numerosity: On information and belief, there are hundreds, if not
19
     thousands of members of the Class such that joinder of all members is
20

21 impracticable.

22
           71.    Commonality and Predominance: There are many questions of law
23
     and fact common to the claims of Plaintiff Angell and the Class, and those
24

25 questions predominate over any questions that may affect individual members of

26

27
                                 CLASS ACTION COMPLAINT
28                                         -25-
  Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 26 of 29 Page ID #:26




 1 the Class. Common questions for the Class include, but are not necessarily limited

 2 to the following:

 3
            (a)   whether Defendant’s real estate agents used an automatic telephone
 4

 5 dialing system to send text messages to Plaintiff Angell and the members of the

 6 Class;

 7
            (b)   whether Defendant’s real estate agents sent text messages to Plaintiff
 8

 9 Angell and members of the Class without first obtaining prior express consent to

10 send the text messages;

11
            (c)   whether Defendant is liable under the TCPA for its realtors’ conduct;
12

13 and

14          (d)   whether members of the Class are entitled to treble damages based on
15
     the willfulness of Defendant’s conduct.
16

17          72.   Adequate Representation: Plaintiff Angell will fairly and adequately
18 represent and protect the interests of the Class, and has retained counsel competent

19
     and experienced in class actions. Plaintiff Angell has no interests antagonistic to
20

21 those of the Class, and Defendant has no defenses unique to any the Plaintiff.

22
     Plaintiff Angell, and his counsel are committed to vigorously prosecuting this
23
     action on behalf of the members of the Class, and have the financial resources to
24

25 do so. Neither Plaintiff Angell or his counsel has any interest adverse to the Class.

26

27
                                 CLASS ACTION COMPLAINT
28                                         -26-
  Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 27 of 29 Page ID #:27




 1         73.   Appropriateness: This class action is also appropriate for

 2 certification because Defendant has acted or refused to act on grounds generally

 3
     applicable to the Class and as a whole, thereby requiring the Court’s imposition of
 4

 5 uniform relief to ensure compatible standards of conduct toward the members of

 6 the Class and making final class-wide injunctive relief appropriate. Defendant’s

 7
     business practices apply to and affect the members of the Class uniformly, and
 8

 9 Plaintiff’s challenge of those practices hinges on Defendant’s conduct with respect

10 to the Class as wholes, not on facts or law applicable only to the Plaintiff.

11
     Additionally, the damages suffered by individual members of the Class will likely
12

13 be small relative to the burden and expense of individual prosecution of the

14 complex litigation necessitated by Defendant’s actions. Thus, it would be virtually

15
     impossible for the members of the Class to obtain effective relief from Defendant’s
16

17 misconduct on an individual basis. A class action provides the benefits of single

18 adjudication, economies of scale, and comprehensive supervision by a single court.

19

20                                  CLAIM FOR RELIEF
21                          Telephone Consumer Protection Act
                                (Violation of 47 U.S.C. § 227)
22           (On Behalf of Plaintiff Angell and the Autodialed No Consent Class)
23         74. Plaintiff Angell repeats and realleges the foregoing paragraphs of this

24 Complaint and incorporates them by reference.

25
           75.   Defendant’s realtors made/sent unwanted solicitation calls/text
26

27 messages to cellular telephone numbers belonging to Plaintiff Angell and the other
                               CLASS ACTION COMPLAINT
28                                       -27-
  Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 28 of 29 Page ID #:28




 1 members of the Autodialed No Consent Class using equipment that, upon

 2 information and belief, had the capacity to store or produce telephone numbers to

 3
     be called, using a random or sequential number generator.
 4

 5         76.    These solicitation telephone texts/calls were made/sent en masse
 6 without the prior express written consent of Plaintiff Angell and the other members

 7
     of the Autodialed No Consent Class.
 8

 9         77.    Defendant directed, apparently authorized, or ratified its realtors
10 autodialed texts and calls.

11
           78.    Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a
12

13 result of Defendant’s conduct, Plaintiff Angell and the other members of the

14 Autodialed No Consent Class are each entitled to a minimum of $500 in damages,

15
     and up to $1,500 in damages, for each violation.
16

17                                 PRAYER FOR RELIEF
18         WHEREFORE, Plaintiff Angell, individually and on behalf of the Class,
19
     prays for the following relief:
20

21         79.    An order certifying this case as a class action on behalf of the Class as
22
     defined above; appointing Plaintiff Angell as the representative of the Class; and
23
     appointing his attorneys as Class Counsel;
24

25         80.    An award of actual and/or statutory damages and costs;
26

27
                                 CLASS ACTION COMPLAINT
28                                         -28-
 Case 8:20-cv-00652-DOC-JDE Document 1 Filed 04/03/20 Page 29 of 29 Page ID #:29




 1        81.    An order declaring that Defendant’s actions, as set out above, violate

 2 the TCPA;

 3
          82.    An injunction requiring Defendant to cease all unsolicited calling
 4

 5 activity, and to otherwise protect the interests of the Class; and

 6        83.    Such further and other relief as the Court deems just and proper.
 7
                                     JURY TRIAL DEMAND
 8

 9        Plaintiff Angell requests a jury trial.
10

11 Dated: April 3, 2020                     Respectfully submitted,
12                                          By: /s/ Rachel E. Kaufman
13                                          Rachel E. Kaufman (Cal Bar no. 259353)
                                            rachel@kaufmanpa.com
14                                          KAUFMAN P.A.
15                                          400 NW 26th Street
                                            Miami, FL 33127
16                                          Telephone: (305) 469-5881
17
                                            Attorney for Plaintiff and the Class
18

19

20

21

22

23

24

25

26

27
                                CLASS ACTION COMPLAINT
28                                        -29-
